Filed 11/18/22 Conservatorship of Y.B. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 Conservatorship of the Person of
 Y.B.

 PUBLIC GUARDIAN OF CONTRA                                             A162550
 COSTA COUNTY,
                                                                       (Contra Costa County Super. Ct.
         Petitioner and Respondent,                                    No. MSP13-01485)
                             v.
 Y.B.,

         Objector and Appellant.


         Y.B. appeals from the Contra Costa County Superior Court’s order
reappointing the Public Guardian of Contra Costa County (Public Guardian)
as her conservator under the Lanterman-Petris-Short (LPS) Act (Welf. &
Inst. Code, § 5350 et seq.). Her counsel has submitted a brief in which he
does not identify any arguable issues and asks this court to conduct an
independent review of the record. Counsel advised Y.B. of her right to file a
supplemental brief within 30 days of the opening brief’s filing, but Y.B. has
not done so.
         When a similar appellate brief is filed in a criminal appeal, we must
conduct an independent review of the record to determine if it reveals any


                                                               1
arguable issues. (People v. Wende (1979) 25 Cal.3d 436, 441–442.) This duty
does not extend to appeals from conservatorship proceedings.
(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 535.) Rather, upon the
filing of an appellate brief that does not identify any arguable issues and the
allowance of time for the appellant to file a supplemental brief, we may
dismiss such an appeal on our own motion. (Id. at p. 544 & fn. 6.) We shall
do so here.
                               BACKGROUND
      In February 2021, the Public Guardian filed a petition seeking
reappointment as Y.B.’s LPS conservator, alleging that Y.B. remained
gravely disabled and unable to provide for her own basic needs as a result of
a mental health disorder. The Public Guardian recommended the imposition
of special disabilities that would deny Y.B. the right to refuse or consent to
treatment related to her grave disability, the right to enter into contracts
without the knowledge and consent of the conservator, and the privilege of
possessing a driver’s license, and would disqualify her from purchasing or
possessing firearms or other deadly weapons.
      Y.B., through her appointed trial counsel, objected to the
reappointment and requested a bench trial. The court advised Y.B. of her
right to a jury trial and accepted her waiver of that right. It also ordered the
petition merged with the February 2020 petition for reappointment, which
had not been heard yet because of the COVID-19 pandemic.
      At the bench trial, Dr. Michael Levin, a psychiatrist employed by
Contra Costa County, including to conduct grave disability evaluations for
the county’s conservator’s office, testified as an expert on behalf of the Public
Guardian. He said he had met with Y.B. “a number of times” dating back to
2014 and had interviewed her over Zoom for thirty minutes the day before he



                                        2
testified. Y.B. made “accusatory statements” about staff and peers at her
placement at California Psychiatric Transitions (CPT) that Dr. Levin thought
indicated a “problem with reality testing,” and “paranoid ideation.” For
example, Y.B. said, “ ‘All they do is rape and assault me,’ ” and, “ ‘They treat
me bad here.’ ” She also had an unfounded, “ongoing fixed idea” about a
carton of cigarettes being taken from her.
      Asked about Y.B.’s problem with reality testing, Dr. Levin said Y.B.
told him the CPT staff was trying to starve her, and that their bad treatment
of her was racist in nature. When asked about her plan if she left her
placement, she said she wanted to go back to her home area with no specific
place in mind and later said she wanted to go to a court hearing, be put on a
“5150” hold, be taken to a medical center and then released to her home area.
Her plans struck him “as being out of touch with reality,” and indicated she
was unable “to make a concrete defined plan for where she would go.”
      Dr. Levin testified that CPT records indicated that Y.B. exhibited a
number of difficulties related to mental illness. She talked to herself,
including saying “ ‘to no one in particular . . . “fuck that shit” ’ ” and “ ‘ “[g]et
out of my way,” ’ ” indicators that she was responding to internal stimuli or
auditory hallucinations, which was a “psychotic symptom.” She made
delusional statements, including that she was pregnant and due in three
months and that someone stole her baby.
      Y.B. also had difficulty engaging in daily living activities. For example,
she required “numerous prompts to wash her body appropriately.” She
refused her medications and slammed her room door on CPT staff in one
incident, and she hid pills.
      Also, Y.B. had issues with “impulsivity—appropriateness of behavior”
that indicated “a general lack of reality testing and appropriate behavior.”



                                          3
For example, she grabbed a staff member’s hand repeatedly despite efforts to
redirect her behavior and pinched a staff member’s buttocks.
      Dr. Levin opined that Y.B. suffered from schizophrenia. She was
taking medications for it, but she did not understand them or know their
names. She “lack[ed] insight into her illness and lack[ed] the capacity really
to form the very cogent plan for taking care of herself were she not in this
kind of facility.” He concluded that she was gravely disabled.
      Deborah Tyler, the deputy conservator assigned to Y.B. since 2014,
testified that she visited or spoke to Y.B. every two months. In the previous
year, she observed that Y.B. had expressed “many” fixed false beliefs and
delusions, including that she had a baby and lots of money. She frequently
said she had been released from all felony charges and should therefore be
released from the conservatorship, although Tyler explained to her
repeatedly that her conservatorship was not related to any criminal charges.
She said she had multiple children in Richmond, a job, and a boyfriend, and
she needed to “get back”; Tyler, despite “considerable research,” had not
found proof of these people. Y.B. claimed to have a place to stay other than
CPT, but would not provide information about it.
      Y.B. took the stand and began reading and saying things that were
muddled. To the extent discernible, her statements included remarks that
that “they” cut her hair, abused her, starved her, and hit her breast. She
referred to a “one year charge for a gun felony.” She said she was “better
now,” asked to be released to her house, said she was not safe at her current
placement, and asked to be transferred to a hospital for three days and then
released.
      The trial court found beyond a reasonable doubt that Y.B. was gravely
disabled and that her existing placement was the least restrictive and most



                                       4
appropriate placement, imposed what were in essence the recommended
special disabilities and granted the petition reappointing the Public Guardian
as Y.B.’s conservator. Y.B. filed a timely notice of appeal from the court’s
order.
         Given our decision to dismiss this appeal, we will not analyze the
record other than to note that we likely would find no arguable issues and
affirm even if we were to conduct an independent review of it based on the
evidence we have summarized.
                                    DISPOSITION
         The appeal is dismissed.

                                                      STREETER, J.

WE CONCUR:

POLLAK, P. J.
GOLDMAN, J.




                                         5